—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Finnegan, J.), rendered June 19, 1998, convicting him of burglary in the second degree, attempted petit larceny, and criminal mischief in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed, and the matter is remitted to the Supreme Court, Queens County, for further proceedings pursuant to CPL 460.50 (5).
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s identity as the individual who unlawfully entered the complainant’s apartment. The defendant was positively identified as the perpetrator by a police officer who initially observed him inside the apartment, and then pursued the defendant as he fled. Furthermore, the prosecution presented evidence which indicated that the defendant had a motive to break into the complainant’s residence. Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
In addition, considering the representation afforded to the defendant in light of the evidence, the law, and the circumstances presented here, we find that the defendant received meaningful assistance from his trial counsel (see, People v Baldi, 54 NY2d 137, 147).
The defendant’s remaining contentions are either unpresexved for appellate review or without merit. Joy, J. P., Krausman, H. Miller and Feuerstein, JJ., concur.